IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JACK E. ALLEN,                                : No. 2 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.